DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Romano (WO 2016/138075 A1).
In re claim 1, with reference to Figures 7-9, Romano discloses a method for illuminating plants and/or planting beds with a mobile light system (144); wherein the method comprises, moving the light system (300, 930, page 9, line 30) toward the plant based on a movement time plan (figure 7, 716); and irradiating the plant by means of the mobile light system (figure 7, 716).
In re claim 2, with reference to figure 7, Romano discloses recording a plant status of the plant or the planting bed, determining a need for irradiation of the plant or planting bed on the basis of the recorded plant status, moving the mobile light system toward the plant or planting 
In re claim 3, with reference to figure 7, Romano discloses a control unit controls the mobile light system to provide an illumination pattern for the plant.
In re claims 4-6, with reference to Figures 6, 7, and 15, and page 31 line 22 to page 32 line 8, Romano discloses the movement time plan and/or the illumination pattern is/are based on a plant status and/or wherein the movement time plan and/or the illumination pattern is/are a function of a pest infestation; the plant status is determined based on a chemical-biological measurement, an optical measurement, a spectral measurement, the illumination pattern, the movement time, or combinations thereof being configured as a function of the recorded plant status; and the plant status is recorded by a sensor of the mobile light system and/or wherein the plant status is recorded by a sensor independent of the mobile light system.
In re claim 7, with reference to figures 7, 8, and 15, Romano discloses the illumination patter and/or the movement time plan is/are called up from a database.
In re claims 8 and 9, with reference to figure 15, Figure 7, and page 23 line 31 to page 24 line 7, Romano discloses the mobile light system is autonomously controlled, and/or wherein at least one radiation source of the mobile light system is autonomously controlled, and the illumination pattern provides an output of radiation with different wavelengths, an output of radiation with different spectra, an output of radiation with different radiation intensities, an output of radiation with an adjustable radiation period, an output of radiation with an adjustable radiation start and end, an output of radiation with an adjustable light field, an output of radiation with an adjustable distance, an adjustable direction, or combinations thereof.
In re claim 10, with reference to Figures 7-9, Romano discloses a mobile light system, comprising: a holding device (930) having: at least one radiation source for irradiating at least one plant (300), at least one drive for changing position (Figure 9b, page 26 lines 21-28), 
In re claim 11, with reference to Figure 9 and page 26, Romano discloses the holding device is configured as a ground vehicle or an aircraft, or wherein the holding device is held by means of one or more cables and is self-propelled and/or can be moved by means of at least one cable.
In re claim 12, with reference to Figure 8, Romano discloses the holding device comprises a communication instrument, and/or wherein at least one battery and/or at least one accumulator is provided for the power supply in the holding device, and/or wherein a position determination system is provided 1n the holding device.
In re claim 13, with reference to Figure 1, Romano discloses a greenhouse comprising the mobile light system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/MONICA L BARLOW/Primary Examiner, Art Unit 3644